Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Election Response
The Election filed 06/13/2022, in response to the Office Action of 03/18/2022, is acknowledged and has been entered. Applicants elected without traverse Group I (claims 69, 71, 73, 75-78, 80-82 and 89-98). Applicant elected species (AAV) with traverse.  
Applicants argue that claims 75 and 76 are sufficiently few in number and that a search and examination of the entire claim can be made without serious burden because there are just two species.  
The arguments have been considered but are not persuasive because the species have a separate status in the art in view of different classifications and divergent subject matter. The species will require different field of search and the prior art applicable to one invention would not likely be applicable to another invention. For these reasons, the restriction requirement is deemed to be proper and is therefore made FINAL. 
Claims 69, 71, 73, 76-78, 80-82, 89-98 are pending. Claims 91-96 are new. Claim 76 are withdrawn as being drawn to non-elected species. Claims 69, 71, 73, 75, 77-78, 80-82, and 89-98 are pending and are currently under prosecution.
Claim Objections
Claims 91, 92, 95 and 96 are free of the art but are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 75 and 76 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 75 and 76 recite the limitation ""the system of claim 74"; These claims depend upon a canceled claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 69, 73, 75, 77, 78, 80, 81, 82, 89, 90, 93, 97 and 98 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bouchon et al (WO2018058064 A1; claiming priority: 09/23/2016).
Bouchon teaches a system for promoting homology directed repair (HDR) of a Wiskott-Aldrich Syndrome (WAS) gene in a cell, wherein the cell comprises the vector and the nuclease. Bouchon teaches that the system comprises: a) a vector comprising: i) a first polynucleotide encoding a WAS gene or portion thereof, ii) a second polynucleotide encoding a guide RNA cleavage site or transcription activator-like effector nuclease (TALEN) cleavage site, and iii) a third polynucleotide encoding a nuclease binding site, and b) a nuclease or a nucleic acid encoding a nuclease, wherein the nuclease is capable of cleaving a target locus in order to promote insertion of the first polynucleotide within a first codon exon of the WAS gene in the cell genome. Bouchon also teaches that the vector further comprises an enhancer element or a promoter and wherein the vector is an adeno-associated viral vector (AAV). Bouchon also teaches that the nuclease selected from a transcription activator like effector nuclease (TALEN) and a Cas nuclease. Bouchon teaches that the cell is a hematopoietic stem cell (HSC), a CD34+ HSC. Bouchon teaches a pharmaceutical composition comprising a system of a cell that comprises a vector and a nuclease and a pharmaceutically acceptable excipient. Bouchon further teaches that the vector and the nucleic acid encoding the nuclease are configured for co-delivery to a cell, and that the Was gene or portion thereof is a WAS cDNA codon-optimized for expression in a human gene. [0007-0009, 0016, 0040-0041, 0047, 0068, 0171, 0197, 0449-0454, 0459, 0462, 0544, 0570-0571] 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  69, 71, 73, 75, 77, 78, 80, 81, 82, 89, 90, 93, 97 and 98 are rejected under 35 U.S.C. 103 as being unpatentable over Bouchon et al (WO2018058064 A1; claiming priority: 09/23/2016) in view of Ohlmann et al (US10968253B2, claiming priority to 10/20/2015) and Zhang et al (US20060134673A1, Publication Date: 06/22/2006). 
Bouchon teaches a system for promoting homology directed repair (HDR) of a Wiskott-Aldrich Syndrome (WAS) gene in a cell, wherein the cell comprises the vector and the nuclease. Bouchon teaches that the system comprises: a) a vector comprising: i) a first polynucleotide encoding a WAS gene or portion thereof, ii) a second polynucleotide encoding a guide RNA cleavage site or transcription activator-like effector nuclease (TALEN) cleavage site, and iii) a third polynucleotide encoding a nuclease binding site, and b) a nuclease or a nucleic acid encoding a nuclease, wherein the nuclease is capable of cleaving a target locus in order to promote insertion of the first polynucleotide within a first codon exon of the WAS gene in the cell genome. Bouchon also teaches that the vector further comprises an enhancer element or a promoter and wherein the vector is an adeno-associated viral vector (AAV). Bouchon also teaches that the nuclease selected from a transcription activator like effector nuclease (TALEN) and a Cas nuclease. Bouchon teaches that the cell is a hematopoietic stem cell (HSC), a CD34+ HSC. Bouchon teaches a pharmaceutical composition comprising a system of a cell that comprises a vector and a nuclease and a pharmaceutically acceptable excipient. Bouchon further teaches that the vector and the nucleic acid encoding the nuclease are configured for co-delivery to a cell, and that the Was gene or portion thereof is a WAS cDNA codon-optimized for expression in a human gene. [0007-0009, 0016, 0040-0041, 0047, 0068, 0171, 0197, 0449-0454, 0459, 0462, 0544, 0570-0571] 
Bouchon does not teach the 1) SEQ ID NO of the second polynucleotide (SEQ ID NO 17), and 2) SEQ ID NOs 27-30. 
Ohlmann teaches a system for delivering CRISPR/Cas proteins to generate alterations. Ohlmann teaches cleavage of the WASP gene, Wiskott Aldrich syndrome protein, via guide RNA. Ohlmann teaches that the guide RNA primer is SEQ ID NO: 37, which matches 100% to the instantly claimed SEQ ID NO: 17. (Figure 14C; col. 3 lines 45-65) 
Zhang teaches the identification of nucleotide sequences that allow for amplification of the WASP gene. Zhang teaches nucleotide SEQ ID NO: 11, which matches 100% to the instantly claimed SEQ ID NOs: 27-30.  [0006-0007] 
It would been prima facie obvious to one of ordinary skill of the art at the time the invention was filed to use SEQ ID NO: 17 second polynucleotide that encodes the guide RNA in the method of Bouchon. One would have been motivated to and have a reasonable expectation of success because 1) Bouchon teaches a system of homology directed repair of a WAS gene in a cell, 2) Bouchon teaches a vector with a second polynucleotide encoding a guide RNA, and 3) Ohlman teaches a guide RNA that matches the sequence of the instantly claimed guide RNA. One of skill in the art could have substituted one sequence for another, and the guide RNA and results would have been predictable. 
 It would have been prima facie obvious to one of ordinary skill of the art at the time the invention was filed to use SEQ ID NOs 27-30 for the nucleotide sequence. One would have been motivated to and have a reasonable expectation of success because 1) Bouchon teaches a system of homology directed repair of a WAS gene in a cell, 2) Bouchon teaches a vector with a second polynucleotide encoding a guide RNA, and 3) Zhang teaches identification of WASP gene, which matches the sequence of the instantly claimed guide RNA. One of skill in the art could have substituted one sequence for another, and results would have been predictable. 
Conclusion
Conclusion: Claims 91, 92, 95 and 96 are objected to. Claims 69, 71, 73, 75, 77, 78, 80, 81, 82, 89, 90, 93, 97 and 98 are rejected. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH A ALSOMAIRY/Examiner, Art Unit 1642                                                                                                                                                                                                        /Laura B Goddard/Primary Examiner, Art Unit 1642